COXE, District Judge
(orally). The collector assessed duty upon the articles in controversy under the first clause of paragraph 258 of the act of 1897, which provides for “fish known or labeled as anchovies, sardines,' sprats,” etc. The importer insists that duty should have been assessed under the last clause of the same paragraph, which provides for “all other fish in tin packages.” The fish imported are packed in round tin boxes labeled “Appetit-Sild.” There is nothing upon the boxes directly or indirectly indicating what their contents is other than the name just mentioned. The appraiser’s return states that the contents of the boxes is “fish known as ‘anchovies.’ ” There is no evidence in the case one way or the other to contradict this finding of the appraiser. The importer has called no witness to testify as to the contents of the boxes, although a number of witnesses state that it has been known and sold as ‘“Appetit-Sild,” and that in the Norwegian language “sild” is synonymous with “herring.”
The court is of the opinion that the board correctly found upon this testimony that the packages contained anchovies, and that they were properly assessed for duty under the language “fish known as ‘anchovies.’ ” Being anchovies, the presumption is conclusive that they are known as such.
The decision of the board of general appraisers is affirmed.